 PENNYSAVER AND AMPRESS, INC.Adco Advertising,Inc. d/b/a Pennysaverand Ampress,IncorporatedandGraphicArtsInternational UnionLocal 262, AFL-CIO. Case 21-CA-i 1763 ,October 19, 1973DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, AND PENELLOUpon a charge duly filed on April 30, 1973, byGraphic Arts International Union Local 262, AFL-CIO, hereinafter called the Union, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 21, issued a complaintand notice of hearing on June 6, 1973, against AdcoAdvertising, Inc. d/b/a Pennysaver and Ampress, In-corporated, hereinafter called Respondent. The com-plaint alleged that Respondent had engaged in andwas engaging in unfair labor practices within themeaning of Section 8(a)(1) of the National Labor Re-lations Act, as amended, by distributing to its employ-ees a letter which threatened that Respondent wouldrefuse to meaningfully bargain in good faith with theUnion and which also threatened employees with lossof employment if they did not refrain from becomingor remaining members of the Union or giving anyassistance or support to it. On June 8, 1973, Respon-dent filed an answer denying the commission of anyunfair labor practices.On June 29, 1973, the parties executed a stipulationof facts by which the parties waived a hearing beforean administrative law judge and the issuance of anadministrative law judge's decision and recommend-ed order, and agreed to submit the case to the Boardfor findings of fact, conclusions of law, and an order,based upon a record consisting of the stipulation offacts, and exhibits, together with the charge, the com-plaint, and the answer. On July 2, 1973, the RegionalDirector for Region 21 referred the stipulation to theBoard for decision.On July 9, 1973, the Board approved the stipulationof the parties and ordered the case transferred to theBoard, granting permission for the filing of briefs.Thereafter, both the General Counsel and the Re-spondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, and theentire record in this case, the Board makes the follow-ing:FINDINGS OF FACT1. JURISDICTION497Adco Advertising, Inc. d/b/a Pennysaver and Am-press, Incorporated, is, and has been at all times mate-rialherein, a corporation with a plant located at-Laguana Niguel, California. Respondent is engagedin the publication and printing of an advertisingnewspaper. In the normal course and conduct of itsbusiness operations, Respondent annually sells andships goods, products, and services valued in excess of$50,000 to customers located within the State of Cali-fornia, each of whom annually sells and ships goods,products, and services valued in excess of $50,000directly to customers located outside the State of Cali-fornia.Respondent admitted, and we find, that Adco Ad-vertising, Inc. d/b/a Pennysaver and Ampress, Incor-porated, is, and at all times material herein has been,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Respondent admitted, and we find, thatGraphic Arts International Union Local 262, AFL-CIO, is a labor organization within the meaning ofSection2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. FactsIn or about February 1973, the Union commencedan organizational campaign at Respondent's place ofbusiness but, as of the date of the stipulation of facts,had not filed a petition for an election nor made anydemand for recognition. On or about May 1, 1973, theRespondent distributed to its employees a letter datedMay 1, 1973, bearing the signature of Herbert W.Sutton, president of Respondent, which contained,inter alia,the following passages:We want you toknowexactly how we feel aboutthe effort of the Graphic Arts InternationalUnion to organize you.Let there be no doubtabout it-we firmly believe that you don't need anyunionto represent you and that our treatment of ouremployees over the past years is the best proof ofthat.What is more, we are convincedthat a unionrepresenting our productionand maintenance em-ployees would permanently destroy our good rela-tionship with you.206 NLRB No. 58 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Graphic Arts Union invariably insists on aunion shop which requires that all employeesmust be members of the union. If we were toagree to a union shop we would have to fire any-one who refused to become a member of theunion and pay dues or initiation fees. Would youwant us to force any of our employees, presentand future, to join this union against their wishesin order to earn a living? We think not. We be-lieve that we do not have the moral right to forceour people to join a union in order to work here.The letter further points out to the employees that,although they have the right to decide for themselveswhether they want the Union to represent them, the`final decision of what is good for the company"restswith Respondent, and"nounioncan force us to signany contract that is not acceptable to us after we havebargained in good faith and have failed to reach agree-ment, should you vote theunion in."The letter then continues:At that point the only way the union can enforce itsdemands is by asking you to goout on astrike.Remember that there can be no strikes if there is nounion; there can be no loss of income because ofstrikes, or loss of income because of payment of duesif thereis no union.On the other hand, if you go out on a strike forhigher wages and benefits, you will get absolutely nobenefits from theunionwhile you are on strike.What is more, if there is a strike we would not closedown our operation for even one day. ^We wouldexpect that most of our employees would continueworking but in any event we would hire employespermanently to replace our present employees whostrike.This is our right under the law.We tell youthis not as any threat, but to make sure you are wellinformed before you bring this union in and it is toolate.B. Contentions of the PartiesThe General Counsel contends that by informingemployees that the Union invariably insists on aunion shop and that Respondent does not have amoral right to agree to such a provision, Respondenthas conveyed to its employees a sense of futility con-cerning collective bargaining as well as an anticipato-ry refusal to meaningfully consider the subject of aunion-shop agreement. Furthermore, the GeneralCounsel asserts that Respondent misstated the lawwhen it explained that a union shop requires that allemployees must be members of the Union and that,if agreed to, Respondent would have to fire anyonewho refused to become a member. In addition, theGeneral Counsel argues that Respondent implied thatthe Union would have to strike in order to achieve itsdemands and that Respondent would hire employeesto permanently replace the present employees. Inview of Respondent's alleged anticipatory refusal toconsider the subject of a union shop, the GeneralCounsel states that such a strike would actually be anunfair labor practice strike and that the inaccuratestatement regarding strike replacements conveys toemployees the impression that they would lose theirjobs. In these circumstances, the General Counselcontends that the letter as a whole threatens andcoerces employees in violation of Section 8(a)(1) ofthe Act.Respondent argues that the May 1, 1973, letter con-,stitutes expression protected by Section 8(c) of theAct. It contends that the letter was an appropriateresponse to the extensive union campaigning; thatthere is no claim here of any recurring or continuingantiunion activity; that Respondent merely related itsposition with respect to a union-shop provision, un-like the employer inN.L.R.B. v. Tommy's SpanishFoods, Inc.;'that, as to a possible strike, the Respon-dent merely offered advice with respect to a hypothet-ical circumstance, and coupled its remark with the"reassurance" that it intended no threat; and thatRespondent did not disavow any intention to bargainwith the Union in good faith.C. Analysis and ConclusionsIt is well settled that the topic of a union-shop pro-vision is a mandatory subject of bargaining, and thatan adamant refusal to even negotiate such a provi-sion, since it conveys to employees a sense of futilityregarding bargaining, violates the Act. For example,inN.L.R.B. v. Tommy's Spanish Foods, Inc.,2a monthbefore the election, the president of the company toldher employees in a meeting that the union would un-doubtedly ask for a union shop, that she was opposedto a union shop, and that she could not, "as a matterof principle, agree to any union condition.Two daysbefore the election, she held meetings with groups ofemployees and stated that the company "would neveragree to any union demand to which "we were op-posed as a matter of principle. This latter referencewas primarily to the union shop." Finally, the nextday she delivered a letter to the employees whichstated that the company would "flatly reject" any'463 F.21 116 (C.A 9, 1972),enfg. in pertinentpart 187 NLRB 2352 Ibid PENNYSAVER AND AMPRESS, INC.499demands which the company did not believe were inits best interests or those of its employees. The Boardagreed with the finding of its Trial Examiner that suchstatements violated Section 8(a)(i) of the Act, statingthat those communications, especially in light of other8(a)(1) conduct found in the case, constituted an "an-ticipatory and unreasoned threat to refuse to mean-ingfullyconsider the , important subject of aunion-security agreement." Similarly, the Board hasheld that statements such as an employer's adamantinsistence that it would never, under any circumstanc-es, agree to any form of union security violated Sec-tion 8(a)(1) I because they convey a sense of futility toemployees about future bargaining and, in doing so,restrain employees' freedom of choice.In contrast, whereas the employer inTommy'sSpanish Foods,in essence, repeated on three occasionsthat she would never agree to a union shop, Respon-dent herein merely explained to its employees its posi-tion on this issue. Certainly Respondent's letter doesnot contain the type of adamant refusal to even con-sider a union shop as was explicit in the other casescited above. Furthermore, we believe that neither thetone of the entire letter nor the words used constituteanything more than the type of campaign rhetoricwhich accompanies many representation elections 4With respect to Respondent's statements about theconsequences of a strike, the General Counsel's argu-ment is premised on a finding that such a strike wouldbe an unfair labor practice strike by virtue ofRespondent's refusal to negotiate union security.Such was the case inTommy's Spanish Foods,'wherethe employer stated that if a strike occurred perma-nent replacements would be hired. The Board heldthat the thrust of the employer's remarks reflected theemployer's "game plan . . . calculated to make em-ployees look upon collective bargaining as a one-waystreet leading to unemployment."5 Since the employerhad stressed the futility of bargaining on union securi-ty, the Board found that such a strike would be, anunfair labor practice strike, and that the company'sthreat of making permanent replacements in such asituation violated Section 8(a)(1) of the Act.In our view, the present case is readily distinguisha-ble fromTommy's.To begin with, the premise uponwhich the General Counsel's argument is based fallshere'because we do not view Respondent's statementsabout union security to be coercive, and, therefore, wedo not have any basis for stating that such a strikewould be caused by Respondent's unfair labor prac-tices. In addition, it must be noted that Respondentdid not disavow any intention to bargain with theUnion, but merely predicted possible consequences ifa strike occurred. In short, we find that Respondent'sletter did not contain a threat of loss of employmentif the employees supported the Union.Accordingly, as we find nothing in the entire letterwhich exceeds the permissible limits of free speechprotected by Section 8(c) of the Act, we shall orderthat the complaint be dismissed.ORDER3M. F. A. Milling Company,170 NLRB 1079,1088, enfd.463 F.2d 953(C.A.D.C., 1972).4We also find thatRespondent's statementof the law abouta union shop,whilelegally inaccurate,does not, inthe contextof this case,constitute aviolationof the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the complaint herein be, andithereby is, dismissed in its entirety.s Supra,235.